 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARNELL BLACK, SR.,                                 Case No.: 3:18-cv-02259-CAB-RBM
     CDCR #AP-6288,
12
                                        Plaintiff,       ORDER DENYING MOTION TO
13                                                       PROCEED IN FORMA PAUPERIS
                          vs.                            PURSUANT TO 28 U.S.C. § 1915(a)
14
     REYNOLDS, LVN; DOTIMAS, LVN;                        AND DISMISSING CIVIL ACTION
15   D. KITCHEN, SRN II; MSA, LVN;                       WITHOUT PREJUDICE FOR
     WALKER, LVN;                                        FAILING TO PREPAY FILING
16
     MARANDA, Supervisor,                                FEES REQUIRED BY
17                                                       28 U.S.C. § 1914(a)
                                     Defendants.
18
                                                         [ECF No. 2]
19
20         DARNELL BLACK, SR. (“Plaintiff”), currently incarcerated at California State
21   Prison-Los Angeles County in Lancaster, California, and proceeding pro se, has filed a
22   Complaint pursuant to the Civil Rights Act, 42 U.S.C. § 1983. (See Compl., ECF No. 1.)
23         Plaintiff claims several nurses and medical supervisors at Richard J. Donovan
24   Correctional Facility in San Diego, California, failed to address his serious medical needs
25   while he was incarcerated there after being released from Riverside Hospital for 45 days
26   in July and August 2017. (Id. at 2-4.) He did not prepay the civil filing fee required by 28
27   U.S.C. § 1914(a) at the time he submitted his Complaint, but instead has filed Motion to
28   Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). (See ECF No. 2.)
                                                     1
                                                                             3:18-cv-02259-CAB-RBM
 1   I.     Motion to Proceed IFP
 2          All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 7   plaintiff is a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
 8   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
 9   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
10   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
11   Cir. 2002). A “prisoner” is defined as “any person” who at the time of filing is
12   “incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
13   adjudicated delinquent for, violations of criminal law or the terms or conditions of parole,
14   probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281
15   F.3d at 847.
16          Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
17   trust fund account statement (or institutional equivalent) . . . for the 6-month period
18   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
19   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
20   average monthly deposits in the account for the past six months, or (b) the average
21   monthly balance in the account for the past six months, whichever is greater, unless the
22   prisoner has no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After,
23   the institution having custody of the prisoner collects subsequent payments, assessed at
24   20% of the preceding month’s income, in any month in which his account exceeds $10,
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. June. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.
                                                         2
                                                                                        3:18-cv-02259-CAB-RBM
 1   and forwards them to the Court until the entire filing fee is paid. See 28 U.S.C.
 2   § 1915(b)(2).
 3         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
 4   he has not attached a certified copy of his CDCR Inmate Trust Account Statement Report
 5   for the 6-month period immediately preceding the filing of his Complaint. See 28 U.S.C.
 6   § 1915(a)(2); S.D. CAL. CIVLR 3.2. Section 1915(a)(2) clearly requires that prisoners
 7   “seeking to bring a civil action . . . without prepayment of fees . . . shall submit a certified
 8   copy of the trust fund account statement (or institutional equivalent) . . . for the 6-month
 9   period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2)
10   (emphasis added).
11         Without his certified trust account statements, the Court is unable to assess the
12   appropriate amount of the initial filing fee which is statutorily required to initiate the
13   prosecution of this action. See 28 U.S.C. § 1915(b)(1).
14   II.   Conclusion and Order
15         For this reason, IT IS ORDERED that:
16         (1)    Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED and the action is
17   DISMISSED without prejudice for failure to prepay the $400 filing fee required by 28
18   U.S.C. § 1914(a).
19         (2)    Plaintiff is GRANTED forty-five (45) days from the date of this Order in
20   which to re-open his case by either: (1) paying the entire $400 statutory and
21   administrative filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP,
22   which includes a prison certificate and/or a certified copy of his CDCR Inmate Trust
23   Account Statement Report for the 6-month period preceding the filing of his Complaint
24   pursuant to 28 U.S.C. § 1915(a)(2) and S.D. CAL. CIVLR 3.2(b).
25         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
26   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
27   and convenience. But if Plaintiff neither pays the $400 filing fee in full, nor sufficiently
28   completes and files a renewed Motion to Proceed IFP, together with a certified copy of
                                                    3
                                                                                3:18-cv-02259-CAB-RBM
 1   his 6-month CDCR Inmate Trust Account Statement Report within 45 days, this case will
 2   remain dismissed without prejudice pursuant to 28 U.S.C. § 1914(a), and without any
 3   further Order of the Court.2
 4          IT IS SO ORDERED.
 5   Dated: November 2, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23   2
        Plaintiff is cautioned that if he chooses to proceed further by either prepaying the full $400 civil filing
     fee, or submitting a properly supported renewed Motion to Proceed IFP, his Complaint will be reviewed
24   before service and may be dismissed sua sponte pursuant to 28 U.S.C. § 1915A(b) and/or 28 U.S.C.
25   § 1915(e)(2)(B), regardless of whether he pays or becomes obligated to pay the full filing fee. See Lopez
     v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only
26   permits but requires” the court to sua sponte dismiss an in forma pauperis complaint that is frivolous,
     malicious, fails to state a claim, or seeks damages from defendants who are immune); see also Rhodes v.
27   Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening required by 28 U.S.C.
     § 1915A of all complaints filed by prisoners “seeking redress from a governmental entity or officer or
28   employee of a governmental entity.”).
                                                           4
                                                                                           3:18-cv-02259-CAB-RBM
